Citation Nr: 1702961	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-27 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Paul Bunn, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to December 1994.  In addition, he served with the Marine Corps Reserves from February 1978 to January 1990 with a period of Active Duty for Training from August 24, 1987 to January 20, 1988.

These matters are before the Board of Veterans' Appeals (Board) from April 2009 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

The claims were remanded by the Board in January 2013; they are now returned to the Board for further adjudication.

The Board's January 2013 remand also addressed the issues of entitlement to service connection for an acquired psychiatric disorder, a thoracolumbar spine disability, left shoulder rotator cuff tendinopathy, and residuals of cervical strain.  A July 2013 rating decision awarded service connection for these issues.  Hence, these issues are no longer before the Board.  







FINDINGS OF FACT

1.  The Veteran does not currently have hearing loss as defined by VA regulations.

2.  A chronic right knee disability was not incurred in service, did not manifest within one year of separation from service, and is not otherwise related to service.

3.  A chronic left knee disability was not incurred in service, did not manifest within one year of separation from service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria and effective date provisions pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided the Veteran pre-adjudication notice by letter dated in April 2008.  Neither the Veteran, nor his representative, has alleged error in VA's notice in this appeal.  Hence, the duty to notify has been satisfied. 

Service treatment and personnel records along with post-service VA and private treatment records have been associated with the claims file. The Board notes that the knee claims were remanded in January 2013, in part, to seek authorization from the Veteran to obtain records from Dr. K.R.B. who indicated in a February 2011 letter that he had provided treatment for the Veteran's knees since March 2010.  The RO sent a letter in March 2013 with the necessary Form 21-4142 attached which the Veteran did not return.  In addition, the Veteran was afforded VA examinations to address his hearing loss and the nature and etiology of his knee disabilities in February 2009, with an opinion obtained in April 2009, and following the Board's remand in March 2013.  Thereafter, the appeal was readjudicated in an August 2013 supplemental statement of the case.  The Board finds that there was substantial compliance with the January 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist has been satisfied.

In February 2011, the Veteran was afforded the opportunity to give testimony before the undersigned Acting VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting VLJ asked specific questions directed at identifying the criteria for service connection. The Acting VLJ also sought to identify any pertinent evidence not currently associated with the record.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  He also presented his treatment history and symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

      Service Connection for Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by these standards must be currently present, and service connection is possible if the current hearing loss disability can be adequately linked to service. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service treatment records (STRs) include an enlistment audiogram dated in November 1989 showing normal hearing between 500 and 6000 Hz in both ears.  The separation examination dated September 1994 indicated mild loss at 6000 Hz in the right ear.
  
The Veteran filed his claim for service connection in February 2008.  At a February 2009 VA examination, the Veteran reported being a machine gunner in the Marine Corps Reserves and a helicopter search and rescue air crewman in the Navy.  An audiogram revealed pure tone thresholds, in decibels, as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
10
15
15
30
Left Ear
10
10
       15
       15
30

Speech recognition scores were 96 percent in each ear.  At the time of the February 2009 examination, the Veteran did not have a hearing loss disability for VA purposes.

At his hearing before the Board in February 2011, the Veteran stated he logged approximately 800 hours in a helicopter without a helmet or earplugs.  He indicated when going down for a rescue, there was a lot of engine noise.  The Veteran noted that his hearing had gotten progressively worse over the last five or six years.

Based on evidence that the Veteran's hearing loss was worse than it had been at the February 2009 VA examination, the Board remanded the claim for another VA examination in January 2013.



In March 2013, the Veteran underwent another VA examination.  Pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
10
10
10
35
Left Ear
5
10
       15
       15
25

Speech recognition scores were 100 percent in each ear.  At the time of the March 2013 examination, the Veteran did not have a hearing loss disability for VA purposes.  

Here, despite evidence of a threshold shift in hearing at high frequencies in the right ear in service, the objective audiometric findings reflect that the Veteran does not have a current hearing loss disability for VA purposes in either ear.  While there appears to have been some loss of hearing acuity at high frequencies, until such loss meets the criteria for a disability under 38 C.F.R. § 3.385, there can be no entitlement to service connection.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, the Veteran does not have a hearing loss disability as defined by VA regulations.  Therefore, the Board cannot grant his claim under any theory of entitlement.

The Board does not question the Veteran's sincerity in his belief that service connection is warranted for hearing loss.  However, without evidence of a current hearing loss disability as defined by VA regulations, a preponderance of the evidence is against the Veteran's claim.  The benefit of the doubt doctrine does not apply, and the claim for service connection for hearing loss must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

      Service Connection for Right and Left Knee Disabilities

STRs show a complaint of right knee pain after falling 25 feet from a rope extended from a helicopter during a training mission in December 1993.  At the time, slight swelling was noted behind the right knee.  X-rays of the right knee following the injury in December 1993 revealed normal alignment, mineralization and soft tissues.  No abnormality was identified.  STRs do not show treatment for or diagnosis of a disability of the left knee or additional treatment for the right knee. No abnormalities of the knees were noted on a November 1993 examination report or at the Veteran's September 1994 separation examination. On the accompanying Reports of Medical History, the Veteran stated he was in good health and did not mention any concerns regarding his knees.  

In February 2008, the Veteran filed a claim for service connection indicating he experienced pain in both knees after a 25 foot fall during a rappelling evolution in 1993. 

In February 2009, the Veteran underwent a VA examination.  The Veteran indicated that in the early 1990s while trying to assist a fellow soldier he fell and has had pain in both knees since that event.  Bilateral patella-femoral syndrome was diagnosed.  There was pain with extension and flexion of both knees.  X-rays of both knees showed well-maintained joint spaces, slight lateral tilt of the patellar in the patella-femoral groove.  In April 2009, the examiner was asked to provide an opinion as to whether the Veteran's current knee conditions were due to a fall while on active duty.  The examiner noted normal musculoskeletal examinations in November 1993 and September 1994.  He stated that without documented evidence in the file of the injury it would be mere medical speculation to say that the Veteran's bilateral knee conditions were a direct result of his active duty service.

A treatment record dated in February 2011 from Dr. K.R.B. indicates the Veteran had sought treatment for increased left knee pain since March 2010.  The Veteran reported to the doctor that he had fallen down a cliff or some sort of rocky hillside during service and that his left knee hurt more than his right.  He reported having consistent left knee pain and intermittent swelling since that time.  X-rays taken at Dr. K.R.B.'s office showed degenerative changes in the knees bilaterally and in the left knee some patellofemoral joint degenerative joint disease (DJD) was noted with mild osteophytosis in the patella, consistent with mild to moderate osteoarthritis and patellofemoral chondromalacia.  He noted that similar medial compartment findings were noted in the right knee.  He stated that "[w]hile no acute traumatic changes are noted in the knees bilaterally, the left knee patellofemoral DJD is not inconsistent with degenerative exacerbation status posttraumatic event."

At his hearing before the Board in February 2011, the Veteran claimed his current knee problems were the result of an event that occurred during a training evolution in October 1993.  He explained that while he was doing a simulated mountain search and rescue with one of his teammates, he slipped and fell 25 feet to a sudden stop when the ropes caught him at which time he had no feeling in his legs.  He indicated that when feeling came back he had a lot of pain in his knees that he has continued to experience.

In January 2013, the Board remanded the claims to attempt to locate additional treatment records from Dr. K.R.B. and updated VA treatment records.  In addition, the Board remanded the claim for an additional orthopedic examination.  The Board asked for an opinion as to whether it was at least as likely as not that any diagnosed knee disability is related to military service, to include an in-service rope accident that occurred in October 1993.    

In March 2013, the Veteran underwent a VA examination.  The claims file was reviewed.  The examiner diagnosed a sprain on the right, chondromalacia patellae on the left, and degenerative joint disease in both knees.  The examiner reviewed the STRs and noted complaint of right knee pain after a 25 foot fall in 1993.  The Veteran reported occasional pain in his right knee when taking the stairs.  The left knee problems were noted to require injections and the Veteran reported pain with prolonged walking and standing.  It was noted the Veteran wore a brace on his left knee for exercise.  The Veteran repeated his claim that he hurt his left knee at the same time as his right during service.  Following review of the claims file and examination of the Veteran, the examiner stated that it was less likely than not that his knee conditions were related to active duty.  He noted only one visit post-initial visit for right knee pain while in the service and that the Veteran had no treatment for the left knee while in service.  In addition, the examiner pointed to a normal separation examination and the Veteran's post-service occupations as a nurse and subsequently a salesman that required prolonged standing and walking.

Overall, the preponderance of the evidence is against a finding that a currently diagnosed disability of either knee was incurred in service, to include after a fall in 1993.  Initial treatment for knee concerns appears in the record many years after the single notation of a knee issue in service that involved only the right knee and not the left.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  In addition, it does not appear that the symptomatology continued unabated after 1993 as examinations in November 1993 and September 1994 revealed no knee abnormalities.

Regarding the February 2011 opinion from Dr. K.R.B and the March 2013 VA examiner's opinion, greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed by the physicians, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in weighing the respective medical opinions, the Board places greater weight of probative value on the March 2013 VA examiner's opinion.  This opinion reflects a full review of all evidence of record, including the Veteran's service treatment records and post-service treatment records, reveals a complete familiarity with the Veteran's history, including his post-service employment, is supported by detailed findings and rationale, and is couched in terms of greater certainty.  Accordingly, the Board finds that the opinion of Dr. K.R.B. is of less probative value and that the March 2013 VA examiner's opinion is persuasive of a conclusion that the Veteran's current knee disabilities were not caused or aggravated by his military service.

The Board acknowledges that where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis (or degenerative joint disease) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Here, evidence of arthritis did not become evident in the record until 2013, nearly 20 years after separation from service.  

Furthermore, although the Veteran has alleged continuity of symptomatology of knee pain since service, conditions indicative of chronic knee disabilities were not noted in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  As explained above, the evidence does not sufficiently identify a disease entity or establish chronicity in service; thus, it is not necessary to further address the evidence regarding continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1339.

The Board acknowledges the Veteran's sincere belief that his knee conditions had onset in service.  The Veteran is competent to report on matters observed or within his personal knowledge, and is therefore competent to make statements regarding symptoms related to the knees.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a probative medical opinion on the etiology or underlying causes of a knee condition requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive or competent medical opinion on whether his left or right knee disability was caused by or is otherwise related to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2006).  Hence, his assertions in this regard cannot constitute competent and persuasive evidence in support of the claims for service connection.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal and the claims must be denied. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


